Title: To Alexander Hamilton from James McHenry, June 28, 179[9]
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War department June 28. 1799
          
          The whole of the Clothing Arms Accoutrements &c. for the Sixteenth regiment of Infantry has been ordered to be forwarded to Colonel Ebenezer Stevens at New York—and I have directed him to have them transported to such place or places and in such portions as you may point out—
          I am Sir with great respect, Your obed servant
          
            James McHenry
          
          Major General Hamilton
        